   Case 2:20-cr-00424-HCN Document 1 Filed 12/16/20 PageID.1 Page 1 of 2

                                                                                 FILED US IHsh"id Court ··UT
                                                                                  DEC 1B '20 PH0$48
JOHN W. HUBER, United States Attorney (#7226)
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682                                             SEALED
Email: Michael. Thorpe@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH CENTRAL DIVISION


  UNITED STATES OF AMERICA,                                   INDICTMENT

         Plaintiff,                             VIOLATION

         vs.                                    COUNT I: 18 U.S.C. § 11 l(a)(l), Assault
                                                on a Federal Officer.
  VIRGIL BURNELL BURNS,

         Defendant.                                    Case: 2:20-cr-00424
                                                       Assigned To: Nielson, Howard C., Jr
                                                       Assign. Date : 12/16/2020
                                                       Description:
       The Grand Jury Charges:
                                         COUNTI
                                   18 U.S.C. § 11 l(a)(l)
                               (Assault on a Federal Officer)

       On or about May 17, 2020, in the Central Division of the District of Utah,

                               VIRGIL BURNELL BURNS,

defendant herein, did forcibly assault, resist, oppose, impede, intimidate, and interfere with

a person known to the Grand Jury and identified by the initials W.C. and designated in 18

U.S.C. § 1114, specifically an officer and employee of the United States and of any

agency in any branch of the United States Government, to wit: the United States Bureau

of Indian Affairs, while the officer was engaged in and on account of the performance of
   Case 2:20-cr-00424-HCN Document 1 Filed 12/16/20 PageID.2 Page 2 of 2




official duties, and such acts involved physical contact with the victim; all in violation of

18 U.S.C. § 1 ll(a)(l).


                                                  A TRUE BILL:




JOHN W. HUBER
United States Attorney




MICHAEL J. THORP·
Assistant United States Attorney




                                              2
